11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

In re John McCollor,                     * Original Mandamus Proceeding

No. 11-14-00183-CV                       * August 14, 2014

                                         * Per Curiam Memorandum Opinion
                                           (Panel consists of: Wright, C.J.,
                                           Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that the
proceeding should be dismissed.     Therefore, in accordance with this court’s
opinion, the original mandamus proceeding is dismissed.